Order filed October 11, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00838-CV
                                    ____________

            IN THE INTEREST OF A.C. AND E.T-T., CHILDREN


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-30086

                                      ORDER

      No reporter’s record has been filed in this case. The court reporter for the
312th District Court informed this court that appellant had not made arrangements
for payment for the reporter’s record and is not appealing as indigent. The court
reporter also notified this court that the order from which appellant filed a notice of
appeal has been vacated. The clerk’s record supports the court reporter’s assertion.

      Accordingly, we order appellant to notify this court as to the status of this
appeal. If appellant intends to pursue the appeal, appellant is directed to make
payment arrangements for the reporter’s record or file a brief in this appeal. If
appellant does not intend to appeal the new judgment of the trial court, appellant is
directed to file a dispositive motion to dismiss in this court on or before October 22,
2018. If appellant fails to comply with this order, the court may dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM